DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2022.
Status of the Claims
Claims 1-23 are pending and examined herein.
Claims 1-23 are rejected.

Applicant’s Response
Applicant's response, filed 28 February 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the Specification as originally filed on 25 February 2014, in the amendment to the Specification filed on 28 February 2022 and in the amended claims filed on 28 February 2022.

Claim Interpretation
The following recitations are not considered as limiting the scope of the claimed plug-in module  and system for the reasons stated below.
“.....wherein the processor is programmed in an application-specific manner to perform the processing of the converted measurement signal to obtained the measurement value” in claim 7. This recitation merely informs the manner in which the processor is programmed and the intended outcome of said programming. The manner in which the processor comprised in the claimed plug-in module is programmed and, the intended outcome of said programming does not affect the structural and functional limitations of the plug-in module.
“.....for monitoring a state of health of the person” in claim 14. This recitation merely informs what the application software comprised in the plug-in module is “required for”. This recitation does not limit the scope of the claim because the claimed plug-in module is not recited as being configured to monitor a state of health of the person.
In claim 20 lines 39-41 the recitation that “wireless communications occur between the administration device and the communications terminal via the respective wireless communication interfaces” is interpreted as an intended outcome of the wireless communication interfaces.

Claim Rejections - 35 USC § 112
First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Claim 4 depends from claim 1 and is directed to a plug-in module comprising a sensor wherein said sensor includes a sample region and a contact region and, wherein said sensor is both attachable and detachable via the contact region from the plug-in module. The sensor is configured to receive the body fluid sample within the sample region (see claim 1 lines 5-6). The plug-in module further comprises a transducer configured to directly connect with the contact region of the sensor (see claim 1 lines 12-13). Claim 4 further recites that the sensor includes a wireless transmitter and that the transducer includes a wireless receiver and that the transducer is configured to receive the measurement signal from the sensor wirelessly.
The Specification fails to provide a written description of a sensor comprising a sample region and a contact region wherein the contact region directly connects with the transducer of the plug-in module and, wherein the sensor comprises a wireless transmitter. The Specification fails to provide a written description of a transducer that includes a wireless receiver configured to receive the measurement signal from the sensor wirelessly.
The Specification at paragraph 55 describes the sensor as follows:
“Referring to FIG. 3a, the sensor 28a is a commonly used sensor, particularly in the form of a strip, having a sample region 33 for applying the sample and a contact region 35 for insertion into the transducer 28b so as to be in contact therewith. The blood-sugar measuring means consists of the sensor 28a, the transducer 28b, used as the receiving and contacting means for the sensor 28a, a connection means for connection to the processor 21, and the processor 21 itself, by which the evaluating function is met if programmed in application-specific manner and which performs in the embodiment all further tasks involved with the evaluation and representation of the measurement signals of the sensor 28a.”

While the Specification at paragraph 29 describes that the measurement value can be transmitted wirelessly by a sensor and that the “evaluation means” comprises a transducer to receive said signal, this embodiment is explicitly disclosed as a separate embodiment of a sensor comprising a sample region and a contact region (i.e. commonly used sensor strip) which is inserted into the transducer, as recited in claims 1 and 23. Specifically Paragraph 29 reads as follows:
“The measurement value can be transmitted wirelessly as a measuring signal by a sensor. The evaluation means comprises a transducer to receive said signal. In this embodiment, the transducer is either formed by the interface of the communications terminal or as an additional receiving part. In another embodiment, a sensor, which is or was in contact with the sample, is inserted into the transducer in its contact area, which thereby obtains the measuring signal of the sensor by direct contact. In both cases, the transducer is the link between the sensor and the communications terminal or another platform for the evaluation means.”

A person of ordinary skill in the art at the time the invention was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because glucose sensors strips comprising wireless transmission capabilities were not known in the art unit at least the year 2004. See US 8,390,455 to Goodnow (cited in the previous office action) and US 7,988,917 to Rowsicke (cited in the previous office action). At the time of the invention was filed (yr. 1998) commonly used glucose test strips for use in electrochemical meters were known to comprise a substrate, working and reference electrodes formed on the surface of the substrate, and a means for making a direct connection between the electrodes and the meter. See US 5,951,836 to McAleer (cited in the previous office action) under Background of the invention. 
As such, the original disclosure does not reasonably convey possession of a sensor comprising a sample region and a contact region and configured to be attachable to a transducer via the contact region and comprising a wireless transmitter. The originally disclosure does not reasonably convey possession of a transducer configured to directly connect with the contact region of the sensor including a wireless receiver configured to receive a measurement signal from the sensor.
For examination purposes, claim 4 will be interpreted as requiring an additional sensor configured to transmit analysis data wirelessly to a monitoring unit, wherein the monitoring unit is configured to acquire data from a glucose sensing  strip by direct contact of the sensing trip with the monitoring unit.
Claim 15 depends from claim 1 and claim 18 depend from claim 15. Claims 15 and 18 are directed to a plug-in module comprising a sensor and an interface configured to physically and directly connect the plug-in module to a computer (see claim 1 lines 1-18). Claim 15 further recites that the plug-in module comprises a communications terminal provided with a wireless communication interface and configured to function as a remote control for an administration device of a fluid medicine to the person. Claim 18 further recites that the plug-in module is configured to receive and display on the visual display at least one operating parameter of the administration device.
The Specification at paragraph 33 describes that the communications terminal is a standard computer in pocket format and that the plug-in board or card constitutes the interface of said communication terminal. See also Figure 5 and paragraph 61 which shows a computer (20’) with a plug-in board inserted thereon. Further, the Specification at paragraphs 21 and 49 describe that it is the communications terminal the element which can function as a remote control and, that it is is the communications terminal the element which receives and displays the operating parameter of the administration device. 
As such, the Specification as filed provides an adequate description for a communications terminal (i.e. standard computer in pocket format) which includes a plug-in board or module and, for a communications terminal which can operate as a remote control and, receive and display an operating parameter of a delivery device. However, the Specification fails to adequately describe a plug-in module as set forth in claim 1 which comprises a communications terminal configured to function as a remote control (as in claim 15) and, a plug-in module configured to receive an operating parameter of an administration device and to display said operating parameter on a display (as in claim 18).
A person of ordinary skill in the art at the time the invention was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed because at the time of the invention plug-in modules comprising a sensor configured to generate a signal indicative of a body fluid were known to be capable of being connected to a computer. See US 2002/0193679 to Malave (cited in the previous office action). However, there was no knowledge available in the art that plug-in modules comprising a sensor configured to generate a signal indicative of a body fluid (i.e. blood glucose monitoring device) could comprise a communications terminal (i.e. standard computer in pocket format). Further, at the time of the invention the remote control of a fluid medication administration devices  was known to be performed by a programmer or a remote control capable of being connected to a blood glucose monitoring device configured to generate a signal indicative of a body fluid. See US 2004/0235446 to Flaherty and US 2003/0195462 to Mann (both cited by the Examiner in the previous office action). However, there was no knowledge in the art at the time of the invention for a plug-in device including a sensor configured to generate a signal indicative of a body fluid  capable of functioning as a remote control for a fluid medication administration devices and capable of receiving and displaying an operating parameter of a fluid administration device.
As such, the original disclosure does not reasonably convey possession of a plug-in module comprising a communications terminal and configured to function as a remote control of an administration device of a fluid medicine and, for a plug-in module configured to receive and display an operating parameter of the administration device. 
For examination purposes, prior art teaching or suggesting plug-in modules or plug-in devices including a display and enabled for wireless communications will be considered as configured to function as a remote device and thereby will meet the limitations of claim 15.
For examination purposes prior art teaching or suggesting plug-in modules or devices enabled for receiving information and including a display will be interpreted as capable of displaying the received information and thereby will meet the limitations of claim 18.
Claims 16 and 17 are rejected for depending on a rejected base claim.
35 USC 112 First Paragraph Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. 
1) With regard to the rejection of claim 4 as failing to provide a written description of a sensor comprising a sample region and a contact region wherein the contact region directly connects with the transducer of the plug-in module and, wherein the sensor comprises a wireless transmitter and the transducer includes a wireless receiver configured to receive the measurement signal from the sensor wirelessly, the Applicant asserts that “The specification clearly sets forth in at least paragraph [0029] that “[t]he measurement value can be transmitted wirelessly as a measuring signal by a sensor. The evaluation means comprises a transducer to receive said signal.”
It is respectfully submitted that this argument is not persuasive. The issue raised in the previous office action was not whether the Specification provided support for the wireless transmission of a value by a sensor and for a transducer that receives said signal wirelessly. The issue raised was a lack of adequate description of a sensor comprising a sample region and a contact region (as recited in parent claim 1)  further including a wireless transmitter (as in claim 4) and, for a transducer configured to connect with the contact region of the sensor  (as recited in parent claim 1) that includes a wireless receiver (as in claim 4). As explained in the previous Office Action and reiterated herein, the Specification discloses two separate embodiments. In a first embodiment the measurement value can be transmitted wirelessly and received by a transducer. In a second, separate embodiment the measurement signal is obtained by the transducer via direct contact with the sensor. See paragraph 29.
Claim 4, per its dependency to claim 1, is directed to the second embodiment as the claim explicitly recites that that the senor includes a contact region and, that the transducer is configured to directly connect with the contact region of the sensor and receive the measurement signal. The Applicant has not pointed out any portion of the Specification which describes an embodiment combining the wireless and the direct contact forms of the sensor nor has the Applicant rebutted the Examiner’s conclusion that the cited portions of the Specification explicitly refer to two separate embodiments. 
2) With regard to the rejection of claims 15 and 18 pertaining the lack of written description for a plug-in module as set forth in claim 1 comprising a communications terminal configured to function as a remote control and for a plug-in module configured to receive and display an operating parameter of an administration device, the Applicant asserts that these aspects are described at paragraphs 27 and 48 and, in Figures 1 and 3. In particular the Applicant asserts the following: “at least FIG. 1 shows communication terminal 20 (FIG. 1) including processor 21 and variable control 22 (paragraph [0048]) and FIG. 3 shows the plug- in board or card as including the processor 21 and variable control 22, and as at least paragraph [0027] describes “an evaluation means for monitoring the state of health of a person, in particular of the user of the device, can be combined with the communications terminal or is a fixedly integrated component thereof. The evaluation means may be a component of the module.”
It is respectfully submitted that this argument is not persuasive. The fact that the processor and the variable control can be included in both a communication terminal as the one shown in Figure  1 and also in a plug-in module as the one shown in Figure 3 does not provide an adequate description for a plug in module further comprising a communications terminal. The Specification at paragraph 33 explicitly describes that the communications terminal is a palm-held or hand-held computer. The same paragraph describes the plug-in module or card as a PCMCIA board or card for a computer slot. There is no written description for a plug-in module which further comprises a communications terminal which can function as a remote control of an administration device and, three is no written description for a plug-in module which can receive and display operating parameters of the administration device. Figure 3 appears to show a block diagram of a “plug-in” module. None of the elements comprised in this block diagram is a communications terminal. None of the portions of the specification and the figures pointed out by the Applicant provide a written description for these limitations. 
The rejection of claims 4 and 15-18 herein has been maintained. Any newly cited portions are necessitated by the claim amendments herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


A. Claims 1-3, and 5-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 95/24233 to Castellano (cited by the Examiner in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Castellano teaches a self-contained portable blood monitor embodied as a wrist-watch or as a pen-type injector (pg. 9 lines 15-30, pg. 10, lines 9-20 and Figures 14-15, 22 and 23)
With regard to claim 1, Castellano teaches a plug-in module which provides a measurement value of a body fluid sample of a person (as in claim 1) (pg. 10, lines 15-20; pg. 13, lines 15-22; pg. 21, lines 30-31).
comprising: 
a sensor comprising a sample region and contact region, wherein the sensor is both attachable and detachable via the contact region from the plug-in module, the sensor being configured to receive the body fluid sample within the sample region  (pg. 22, lines 1-17; page 24, lines 14-31; page 27, lines 23-28 and Figures 14-15 and 22-23). Castellano teaches that the portable blood monitor includes a test strip.
wherein the sensor further comprises one or more electrical components configured to generate and transmit a measurement signal indicative of the received body fluid sample (pg. 21, lines 30-31; pg. 22, lines 1-2; pg. 26, lines 24-31; pg. 27, lines 23-28).
a signal converter (page 22, lines 10-12; page 26, lines 24-31 and page 31, lines 24-31).  Castellano teaches that the blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter.
an energy source; 
a memory; 
a processor connected to the energy source and which has access to the memory (Figures 15 and 23).
a transducer configured to directly connect with the contact region of the sensor and configured to receive the measurement signal from the sensor and transmit the measurement signal to the signal converter, wherein the signal converter is configured to transform the measurement signal into a converted measurement signal that is readable by the processor; (pg. 24, lines 28-31; pg. 27, lines 5-7 and Figures 14-15 ). Castellano teaches that the portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
an interface configured to physically and directly connect the plug-in module to a computer comprising a display (pg. 10, lines 16-20 and pg. 26, lines 4-8).
and program instructions stored in the memory and executable by the processor to cause the processor to: 2Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111 
receive the converted measurement signal from the signal converter (pg. 5, lines 17-31 and pg. 21, lines 23-31). Castellano teaches that the processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
 process the converted measurement signal into the measurement value (pg. 4, lines 15-17 and pg. 21, lines 23-31). Castellano teaches that the processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor.
store the measurement value in the memory (pg. 4, lines 18-20 and pg. 21, lines 23-31). Castellano teaches that the processors stores the values of blood characteristics in the memory.
display the measurement value on the display of the computer (pg. 8, lines 23-27; pg. 10, lines 17-20; pg. 25, lines 9-14; pg. 27, lines 29-31; pg. 28, lines 1-16; pg. 32, lines 27-28 and Figures 24 (a) and 24(c)). In Castellano, the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generate historical measurement value data through the receipt, processing and storage of a plurality of measurement signals taken over time (pg. 25, lines 28-29 and Figures 24 (a) and 24(c)).
display, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8, lines 23-27; pg. 10, lines 17-20; pg. 25, lines 9-14; pg. 27, lines 29-31;  pg. 28, lines 1-16; pg. 32, lines 27-28 and Figures 24 (a) and 24(c)). In Castellano, the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
With regard to claim 2, see Castellano at pg. 13, lines 20-23 and pg. 32, lines 13-17.
With regard to claim 3, see Castellano at pg. 13, lines 20-23 and pg. 32, lines 13-17. Castellano teaches that the data port 446 utilizes a wired connection, such as an RS-232 standard to transfer data and instructions back and forth between the pen-type injector 400 and a computer.
With regard to claim 5, see Castellano at pg. 10, lines 16-20; pg. 24, lines 28-31; pg. 26, lines 4-8; pg. 27, lines 5-7 and Figures 14-15 . Castellano teaches that the blood characteristic monitor includes a test strip interface for receiving and analyzing the test strip. 
With regard to claim 6, see Castellano at pg. 22, lines 19-31.
With regard to claims 7 and 14, see Castellano at pg. 25, lines 18-20 and lines 28-29. Castellano teaches that the processor is programmed to determine various parameters and trends.
With regard to claim 8, see Castellano at pg. 24, lines 22-27; pg. 25 lines 1-2 and 12-15; Figures 14-15 and 22-23.
With regard to claim 9, see Castellano at pg. 4, lines 15-17 and pg. 25, lines 15-30. Castellano teaches that the determines blood characteristics from a blood sample analyzed by the blood characteristic monitor and, that the processor determines trends and deviations from preset medical limits. The Applicant has not provided any special definition to the term “health characteristics”. The broadest most reasonable interpretation of this term is that of any aspect which describes a health state. Blood glucose and deviations thereof are descriptive of a health state and, therefore, Castellanos teaches that the processor is configured to determine health characteristics as recited in claim 9.
With regard to claim 10, see Castellano at pg. 21, lines 30-31.
With regard to claim 11, see Castellano at pg. 10, lines 15-20 and pg. 13, lines 15-22. Castellano teaches that the portable blood monitor (plug-in module of claim 1) can be programmed through an external computer and, is capable of downloading stored information to said computer to produce a report such as the one shown in Figure 24.  The Applicant has not provided any special definition to the term “compatible” nor has the Applicant defined the computer software provide in the plug-in module that is compatible with programs in a computer. The broadest most reasonable interpretation of the term “computer software that is compatible with programs provided in a computer” based on its plain meaning is that said software and programs are capable of use together without software. As such, Castellano’s portable blood monitor includes software that is compatible with programs in the computer since is capable of operating with the programs provided by the computer.
With regard to claim 12, see Castellano at pg. 10, lines 15-20; pg. 13, lines 15-22; pg. 15, lines 25-30 and Figures 24 a-c. Castellano teaches that the external device includes a laptop or a PC capable of producing a report such as the ones shown in Figures 24 a-c. 
With regard to claim 13, see Castellano pg. 32, lines 13-17. Castellano teaches that the blood monitor is configured to transfer data and instructions back and forth with computer via a connection port. As such, the blood monitor (plug-in module of claim 1) includes installation software so that it can be recognized by the computer and be enabled to transmit and receive data and instructions.
With regard to claims 15 and 16, see Castellano at pg. 5, lines 29-31; pg. 6, line 1 and pg. 13, lines 18-23. Castellano teaches that the portable blood monitor includes means for communicating bi-directionally with an external device via infrared and/or radio communication technology. As such the device can “function” as a remote control since it its capable of transmitting and receiving information and “facilities” communication between the monitor and any external device.
With regard to claim 17, see Castellano at pg. 5, lines 29-31; pg. 6, line 1 and pg. 13, lines 18-23.
With regard to claim 18, see Castellan at pg. 25, lines 1-2, 10-14 and Figure 23. Castellano teaches that the blood monitor includes a display and is configured to receive and display data. 
With regard to claim 19, see Castellano at pg. 26, lines 14-20 and Figure 22. 
B. Claim 23 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 95/24233 to Castellano (cited by the applicant in the IDS filed on 21 July 2021).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Castellano teaches monitoring the level of glucose of a user (pg. 21, lines 30-31).
With regard to claim 23, Castellano teaches a method of monitoring a state of health of a person based on a body fluid of the person (pg. 21, lines 30-31).  
the method comprising: 
configuring a plug-in module to comprise an energy source, a signal converter, a memory, a processor connected to the energy source and having access to the memory, an interface, and a transducer (pg. 10, lines 15-20; pg. 13, lines 15-22; pg. 21, lines 30-31; page 22, lines 10-12; page 26, lines 24-31 and page 31, lines 24-31; Figures 15-23).  Castellano teaches that the blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter.
receiving a body fluid sample by a sample region of a sensor (pg. 22, lines 1-17; page 24, lines 14-31; page 27, lines 23-28 and Figures 14-15 and 22-23). Castellano teaches that the portable blood monitor includes a test strip.
generating, via one or more electrical components of the sensor, a measurement signal indicative of the received body fluid sample (pg. 21, lines 30-31; pg. 22, lines 1-2; pg. 26, lines 24-31; pg. 27, lines 23-28).
providing a measurement value of the body fluid sample by the plug-in module, the measurement value based on the generated measurement signal (Figure 24(b)).
wherein providing the measurement value comprises: 
receiving, via the transducer, the generated measurement signal; 
transmitting, via the transducer, the received measurement signal to the signal converter; converting, via the signal converter, the transmitted measurement signal into a converted measurement signal that is in a form readable by the processor  (pg. 24, lines 28-31; pg. 27, lines 5-7 and Figures 14-15). Castellano teaches that the portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
providing, via the signal converter, the converted measurement signal to the processor  (pg. 5, lines 17-31 and pg. 21, lines 23-31). Castellano teaches that the processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
transforming, via the processor, the converted measurement signal into the measurement value (pg. 4, lines 15-17 and pg. 21, lines 23-31). Castellano teaches that the processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor).
storing the measurement value (pg. 4, lines 18-20 and pg. 21, lines 23-31). Castellanos teaches that the processor stores the values of blood characteristics in the memory.
connecting, via the interface, the plug-in module to a computer comprising a display (pg. 10, lines 16-20 and pg. 26, lines 4-8).
displaying the measurement value on the display of the computer (pg. 8, lines 23-27; pg. 10, lines 17-20; pg. 25, lines 9-14; pg. 27, lines 29-31; pg. 28, lines 1-16; pg. 32, lines 27-28 and Figures 24 (a) and 24(c)). In Castellano, the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generating historical measurement value data by transforming a plurality of received, converted and stored measurement signals taken over time into a corresponding plurality of measurement values  (pg. 25, lines 28-29 and Figures 24 (a) and 24(c)).
displaying, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8, lines 23-27; pg. 10, lines 17-20; pg. 25, lines 9-14; pg. 27, lines 29-31;  pg. 28, lines 1-16; pg. 32, lines 27-28 and Figures 24 (a) and 24(c)). In Castellano, the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
C. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 95/24233 to Castellano as applied to claim 1 above in further view of US 5,507,288 to Bocker (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Castellano teaches a blood monitor (plug-in device) comprising a sensor configured to receive a the body fluid sample of a subject and a transducer configured to connect with the sensor. The sensor is embodied as a test-strip which is inserted into the blood motor. he blood monitor (plug-in device) includes an I/O port capable of wireless communication (pg. 13, lines 20-23).
However, Castellano does not teach that the sensor includes a wireless transmitter, the transducer includes a wireless receiver, and the transducer receives the measurement signal from the sensor wirelessly (as in claim 4).
Bocker teaches an analytical system for monitoring patient blood concentration of glucose (Abstract; col. 1, lines 24-26). The system comprises a sensor unit (2) including a transmitter for the wireless transmission of data signals and,  a central unit (3) linked with the sensor unit (2) by wireless data transmission (Abstract, col. 5, lines 15-25 and Figure 1). The central unit (3) comprises a glucose test-strip (13) with a base layer (14) and a test zone (15) (col. 5, lines 35-45). 
Castellano and Bocker are directed systems for monitoring blood glucose concentration configured to receive a glucose test-strip and which are configured for wireless communication.
Thus, Castellano and Bocker are directed to the same field of endeavor
It would have been prima face obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Castellano with Bocker. One would have modified the system by Castellano with a wireless sensor configured for wireless transmission of data signals to the blood monitor because all elements were known in the prior art and Bocker teaches that blood glucose monitoring systems comprising configured to receive glucose test-strip and configured for wireless communication can be modified to include  wireless sensors configured for wireless transmission of data. See Figure 1 of Bocker. An additional advantages is realized by allowing continuous monitoring of the concentration of a substance to be analyzed in blood while providing good accuracy and a lesser number of invasive interventions to secure samples (see Bocker at col. 1, lines 28-40).
D. Claims 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0193025 to Steil (cited in the previous office action) in further view of US 5,534,691 to Holdaway (cited in the previous office action) in further view of WO 95/24233 to Castellano (cited in the previous office action).
The rejection herein is maintained from the previous office action. Any newly cited portions are necessitated by the claim amendments herein.
Steil teaches a closed loop infusion system including a sensor system, a controller and a delivery system (Abstract).
With regard to claim 20, Steil teaches a system for monitoring a state of health of a person based on a body fluid sample (Abstract), comprising: 
a sensor, wherein the sensor receives the body fluid sample and comprises one or more electrical components configured to generate and transmit a measurement signal indicative of the received body fluid sample (¶ 91, 285; Figure 1).
 a communications terminal configured to receive the plug-in module and provided with a wireless communication interface and a monitor device (¶ 94, 358-359). Steil teaches that the controller is located in a computer which includes a post-calibration filter, a display, a recorder, and/or a blood glucose meter as well as buttons, a touch screen and the like. Computers include means to “receive” a plug-in module.
an administration device comprising a motor (¶93). Steil teaches that the insulin delivery system includes a motor.
the administration device configured to administer a dose of a fluid medicine to the person (¶ 93 and 187; Figure 1).
and 
the administration device comprising a wireless communication interface, wherein wireless communications occur between the administration device and the communications terminal via the respective wireless communication interfaces (¶ 94 and 260)
wherein the communications terminal is configured to at least one of 6Serial No. 14/189,063Docket No. ROJ 0026 VA/53311.111switch the administration device between on and off positions and control the dose of the fluid medicine to the person through the administration device (¶ 88, 187 and 224).
Steil does not teach that the motor of the insulin delivery system is a stepper motor and that the insulin delivery system includes a position sensor configured to measure and transmit an angular position of the stepper motor, the angular position of the stepper motor indicative of an amount of the dose administered.
Holdaway teaches a fluid delivery system comprising drive member, a microprocessor and a stepper motor. The drive member includes a position disk which provides an indication of the angular position of the motor (Abstract, col. 4, lines 10-20, 33-40 and 48-60; col. 2, lines 64-67 and col. 3 lines 1-25 and 30-35). The position of the motor indicates the amount of fluid delivered (col. 8, lines 53-65).
Steil and Holdaway are directed to fluid delivery systems. 
Thus, Steil and Holdaway are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil with Holdaway.  One would have been motivated to do so and had a reasonable expectation of success in doing so because Holdaway teaches that those skilled in the art have found it desirable to provide more precise information pertaining to the position of a drive member while at the same time, lowering hardware and software costs  (Holdaway col. 2, lines 43-55). The skilled artisan would recognize that modifying the administration device in Steil with the stepper motor and the position sensor as taught by Steil because this modification would lead to the predictable result of ensuring that the right of fluid is delivered since, as set forth by Holdaway,  the position of the drive member which is indicative of the amount of fluid delivered. 
While Steil teaches that the communications terminal is configured to receive a plug-in module, Steil does not describe the structure of the plug-in module. As such, neither Steil nor Holdaway teach a plug-in module which provides a measurement value of a body fluid of a person, the plug-in module comprising a signal converter; an energy source; a memory; a processor connected to the energy source and which has access to the memory; a transducer configured to receive the measurement signal from the sensor and transmits the measurement signal to the signal converter, wherein the signal converter is configured to transform the measurement signal into a converted measurement signal that is readable by the processor; 5Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111an interface configured to physically and directly connect the plug-in module to a computer comprising a display; program instructions stored in the memory and executable by the processor to cause the processor to receive the converted measurement signal from the signal converter;  transform the converted measurement signal into the measurement value; store the measurement value in the memory; display the measurement value on the display of the computer; generate historical measurement value data through the receipt, transformation and storage of a plurality of measurement signals taken over time; and display, on the display of the computer, one or more reports based on the historical measurement value data (as in claim 20).
Castellano teaches a medication delivery system comprising a self-contained portable blood monitor embodied as a wrist-watch or as a pen-type injector (blood characteristic monitor) (Abstract, pg. 9, lines 15-30, pg. 10, lines 9-20; pg. 34, lines 10-20 and Figures 14-15, 22 and 23). Castellano teaches a plug-in module which provides a measurement value of a body fluid sample of a person (pg. 10, lines 15-20; pg. 13 lines 15-22; pg. 21 lines 30-31), comprising a signal converter, an energy source, a memory, a processor connected to the energy source and which has access to the memory (page 22, lines 10-12; page 26 lines 24-31 and page 31, lines 24-31; Figures 15 and 23).  Castellano teaches that the blood characteristic monitor analyses the blood sample from the electro-chemical sensor strip. As  such, it includes a signal converter. 
a transducer configured to receive the measurement signal from the sensor and transmits the measurement signal to the signal converter, wherein the signal converter is configured to transform  the measurement signal into a converted measurement signal that is readable by the processor (pg. 24, lines 28-31; pg. 27, lines 5-7 and Figures 14-15 ). Castellano teaches that the portable blood monitor (plug-in module) includes a test strip interface for receiving and analyzing the test strip.
an interface configured to physically and directly connect the plug-in module to a computer comprising a display (pg. 10, lines 16-20 and pg. 26, lines 4-8).
and program instructions stored in the memory and executable by the processor to cause the processor to: 2Serial No. 14/189,063 Docket No. ROJ 0026 VA/53311.111 
receive the converted measurement signal from the signal converter (pg. 5, lines 17-31 and pg. 21, lines 23-31). Castellano teaches that the processor is coupled to the blood characteristic monitor and determines blood characteristics based on the analyzed blood sample from the blood characteristic monitor. As such, the processor receives the converted measurement signal (analyzed blood sample) form the signal converter (characteristic blood monitor).
transform the converted measurement signal into the measurement value (pg. 4 ,lines 15-17 and pg. 21, lines 23-31). Castellano teaches that the processor determines blood characteristics form the blood sample analyzed by the blood characteristic monitor).
store the measurement value in the memory (pg. 4 lines 18-20 and pg. 21 lines 23-31). 
display the measurement value on the display of the computer (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31; pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). In Castellano, the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
generate historical measurement value data through the receipt, processing and storage of a plurality of measurement signals taken over time (pg. 25 lines 28-29 and Figures 24 (a) and 24(c)).
display, on the display of the computer, one or more reports based on the historical measurement value data (pg. 8 lines 23-27; pg. 10 lines 17-20; pg. 25 lines 9-14; pg. 27 lines 29-31;  pg. 28 lines 1-16; pg. 32 lines 27-28 and Figures 24 (a) and 24(c)). In Castellano the reports shown in figures 24(a) and 24 (c) are provide via the I/O port of the monitor for display to the doctor. 
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil in view of Holdaway as modified with Castellano. One would have been motivated to do so and had a reasonable expectation of success in doing so because Steil teaches that additional component of the system includes an over-the-counter blood glucose meter (see Steil at ¶ 259 and 285) and, Steil teaches that measurements from a blood glucose meter are necessary to perform the calibration routine for the system (¶ 283 and 285). The skilled artisan would be motivated for this modification because the blood monitor by Castellano would provide the means to acquire the blood glucose measurements necessary for the calibration of the system.
With regard to claim 21, neither Steil nor Holdaway teach that the plug-in module comprises and acoustic alarm indicator configured to deliver an alarm signal when the angular position measured by the position sensor exceeds a threshold when compared to a position value.
Castellano however, teaches that the blood monitored includes an acoustic alarm (pg. 22, lines 29-31 and pg. 27, lines 18-21). An alarm indicator can deliver an alarm signal provided that a cue for said alarm, such as a command from a microprocessor, is given. It is noted herein that the claim does not require that the plug-in module receive the angular position and that the plug-in module be configured to determine whether the position exceeds a threshold.
It would have been prima facie obvious to one with ordinary skill in the art at the time of the invention to have combined the teachings of Steil as modified by Holdaway with Castellano. One would have been motivated to do so and had a reasonable expectation of success in doing so because all elements were known in the prior art and Castellanos teaches that blood monitors can include an acoustic alarm indicator (see Castellano at pg. 5, lines 10-15).
With regard to claim 22,  see Steil at ¶91, 285; Figure 1. Steil as modified by Holdaway with the provisions by Castellano teaches that the plug-in module includes a transducer that contacts the sensor. See rejection of claim 20 above, in particular see Castellano at pg. 24, lines 28-31; pg. 27, lines 5-7 and Figures 14-15.


35 USC 102 and 103 Rejections-Response to Arguments.
Applicant’s arguments filed on 28 February 2022 have been considered. The Applicant asserts that that “Castellano does not disclose or suggest at least a sensor “configured to receive the body fluid sample within the sample region wherein the sensor further comprises one or more electrical components configured to generate and transmit a measurement signal indicative of the received body fluid sample” as recited in claim 1 or “receiving a body fluid sample by a sample region of a sensor; [and] generating, via one or more electrical components of the sensor, a measurement signal indicative of the received body fluid sample” as recited in claim 23”.
	It is respectfully submitted that this argument is not persuasive. Castellano teaches a test strip which includes a region where a blood sample is placed and, a contact region which interfaces the test strip interface of the blood characteristic monitor. See page 27 lines 4-12 of Castellano. Castellano explicitly teaches that the blood characteristic monitor uses electro-chemical sensor technology, see page 21 lines 30-31, page 23 lines 1-5 and page 27 lines 23-25 of Castellano and,  Castellano explicitly refers to the “use of electro-chemical sensors techniques developed by  Matsushita Electronics”. The blood glucose electro-chemical sensors developed by Matsushita Electronics include leads to transmit the current produced by the electrochemical reaction of glucose with a substrate at the working electrode. See US 6,773,564 to Yugawa assigned to Matsushita Electronics. As such the strip (sensor) in Castellano includes  “electrical components” for generating a measurement signal (current generated from the electrochemical reaction ) and for transmitting said signal (conductive elements which convey said signal to an analysis module). Further, the Applicant’s specification is devoid of any specific definition of electrical components for generating and transmitting an electrical signal. The Specification at paragraph 55 describes: “ Referring to FIG. 3a, the sensor 28a is a commonly used sensor, particularly in the form of a strip, having a sample region 33 for applying the sample and a contact region 35 for insertion into the transducer 28b so as to be in contact therewith”.  There is no further description for the commonly used sensor stip. The broadest most reasonable interpretation of a sensor that comprises one or more electrical components configured to generate and transmit a measurement signal, in light of the Specification, is that of any sensor known in the art at the time of the invention embodied as a strip, used for measuring blood glucose and configured to receive a sample and to contact a transducer. At the time of the invention, commonly used sensor strips for measuring blood sugar included those as the ones developed by Matsushita Electronics (described above) and explicitly referred to by Castellano. Further evidence that commonly used sensor strips for measuring blood sugar include electrical components for generating and transmitting a measurement signals can be found in US 5,708,247 to McAleer.
The rejection herein has been maintained. Any newly cited portions are necessitated by the claim amendments. 
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/               Examiner, Art Unit 1631                                                                                                                                                                                                                                                                                                                                                                        	/Lori A. Clow/	Primary Examiner, Art Unit 1631